         Case 1:17-cr-00232-EGS Document 129-1 Filed 10/24/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    Plaintiff,

    v.                                                  Criminal Action No. 17-232-EGS

    MICHAEL T. FLYNN,

    Defendant.



  ORDER GRANTING MOTION TO FILE PROPOSED REDACTED REPLY BRIEF

         Mr. Flynn filed a Motion, agreed by the government, requesting the Court filed his Reply

and exhibits, as redacted by the government, on the public docket.

         Mr. Flynn’s motion is GRANTED.

         THE COURT ORDERS the redacted Reply brief, five redacted exhibits, and 11 unredacted

exhibits—all attached as Exhibit A to Mr. Flynn’s motion—be filed on the public docket.



Date: ___________________________                    ____________________________________
                                                     The Honorable Emmet G. Sullivan, Jr.
                                                     United States District Judge
